Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0293574 in view of Grafe et al. US 2006/0091518 and Chen et al. US 2008/0174000.

Re claim 1, Kim teaches a package (fig1 and 3) comprising: 
a first device die (160/360, fig1 and 3, [24, 26]) and a second device die (170/370, fig1 and 3, [24, 26]) at a first level, wherein in a top view of the first device die and the second device die, the first device die and the second device die are aligned to a first straight line extending in a first direction (360->370, fig3), 
a third device die (140/340, fig1 and 3, [24, 26]) and a fourth device die (350, fig3, [26]) at a second level over the first level, wherein in a top view of the third device die and the fourth device die, the third device die and the fourth device die are aligned to a second straight line extending in a second direction (340->350, fig3) perpendicular to the first direction; and 
a fifth device die (130/330, fig1 and 3, [24, 26]) overlapping the first device die, the second device die, the third device die, and the fourth device die (fig3).
Kim does not explicitly show wherein each of the first device die and the second device die comprises a lower portion and an upper portion, wherein the lower portion of the first device die is identical to the lower portion of the second device die, and the upper portion of the first device die is different from the upper portion of the second device die;
Grafe teaches wherein each of the first device die and the second device die comprises a lower portion and an upper portion (top part with redistribution layer and bottom part under the redistribution layer, fig2 and 2A-2B), the upper portion of the first device die is different from the upper portion of the second device die (fig2A and 2B);
Chen teaches a method of forming a redistribution layer (fig3A-3C), wherein the lower portion of the first device die is identical to the lower portion of the second device die (500, fig5, [41]), and the upper portion of the first device die is different from the upper portion of the second device die (RDL, fig3A-3C and 4A-4B);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim, Grafe and Chen to form the memory die with redistribution layer as in Grafe fig2A and 2B with the method of Chen. The motivation to do so is to minimize the device height (Grafe, [13]) with high package density, flexible circuit design and reliability (Chen, [12, 14]).
Re claim 2, Kim modified above teaches the package of claim 1, wherein the fifth device die (130/330, fig1 and 3, [24, 26]) comprises a portion overlapping a gap (space between 360 and 370, fig3) between the first device die and the second device die (fig1 and 3).
Re claim 3, Kim modified above teaches the package of claim 1, wherein the lower portions of the first device die and the second device die comprise transistors (lower part of DRAM under redistribution layer), and wherein the upper portions of the first device die and the second device die comprise routing portions (Grafe, top redistribution layer, fig2A and 2B).
Re claim 4, Kim modified above teaches the package of claim 1, wherein the routing portions in the first device die route electrical connections of the lower portion of the first device die to an opposite side than the second device die (Kim, 160 with interconnects located on the left and 170 with interconnects located on the right, fig1; Grafe, top redistribution layer, fig2A and 2B).
Re claim 5, Kim does not explicitly show the package of claim 1 further comprising a die-attach film adhering the third device die to both of the first device die and the second device die.
Grafe teaches a die-attach film (48, fig1, [39]) between and contacting the die stack (5-7, fig1, [39]) and the first device die (4, fig1, [39]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim modified above and Grafe to add in an adhesive layer between dies. The motivation to do so is to form stronger bonding between each layer and avoid short circuits (Grafe, [39]).
Re claim 10, Kim modified above teaches the package of claim 1 further comprising an encapsulant (180, fig1, [23]) encapsulating the first device die, the second device die, the third device die, the fourth device die, and the fifth device die therein (fig1 and 3), wherein the encapsulant is free from distinguishable interfaces separating different portions of the encapsulant.
Re claim 11, Kim teaches a package (fig1 and 3) comprising: 
an encapsulant (180, fig1, [23]); 
a first device die (160/360, fig1 and 3, [24, 26]) and a second device die (170/370, fig1 and 3, [24, 26]) at a first level; and 
a third device die (140/340, fig1 and 3, [24, 26]) and a fourth device die (350, fig3, [26]) at a second level over the first level, wherein the first device die, the second device die, the third device die, and the fourth device die are encapsulated in the encapsulant (fig1), and wherein each of the third device die and the fourth device die comprises: 
a first portion overlapping the first device die and the second device die (fig3); and 
a second portion overlapping a portion of the encapsulant (fig1).
Kim does not explicitly show wherein each of the first device die and the second device die comprises a lower portion and an upper portion, wherein the lower portion of the first device die is identical to the lower portion of the second device die, and the upper portion of the first device die is different from the upper portion of the second device die.
Grafe teaches wherein each of the first device die and the second device die comprises a lower portion and an upper portion (top part with redistribution layer and bottom part under the redistribution layer, fig2 and 2A-2B), the upper portion of the first device die is different from the upper portion of the second device die (fig2A and 2B);
Chen teaches a method of forming a redistribution layer (fig3A-3C), wherein the lower portion of the first device die is identical to the lower portion of the second device die (500, fig5, [41]), and the upper portion of the first device die is different from the upper portion of the second device die (RDL, fig3A-3C and 4A-4B);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim, Grafe and Chen to form the memory die with redistribution layer as in Grafe fig2A and 2B with the method of Chen. The motivation to do so is to minimize the device height (Grafe, [13]) with high package density, flexible circuit design and reliability (Chen, [12, 14]).
Re claim 12, Kim modified above teaches the package of claim 11, wherein the encapsulant (180, fig1, [23]) continuously extends from a top surface level of the third device die (140/340, fig1 and 3, [24, 26]) to a bottom surface level of the first device die (160/360, fig1 and 3, [24, 26]).
Re claim 13, Kim modified above teaches the package of claim 11 further comprising a fifth device die (130/330, fig1 and 3, [24, 26]) comprising portions overlapping each of the first device die, the second device die, the third device die, and the fourth device die (fig1 and 3).
Re claim 16, Kim modified above teaches the package of claim 13, wherein from a top surface level of the fifth device die (130/330, fig1 and 3, [24, 26]) to a bottom surface level of the first device die (160/360, fig1 and 3, [24, 26]), the encapsulant (180, fig1, [23]) is free from horizontal interface therein (fig1).

Claims 6-9, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0293574 in view of Grafe et al. US 2006/0091518, Chen et al. US 2008/0174000 and Lee US 2010/0193930.

    PNG
    media_image1.png
    834
    1217
    media_image1.png
    Greyscale

Re claim 6, Kim does not explicitly show the package of claim 1, wherein the first device die further comprises a first conductive pad at a top surface, and the package further comprises: a first through-via over and contacting the first conductive pad, wherein the first through- via extends from the first conductive pad to a top surface level of the fifth device die.
Lee teaches conductive vias wherein the first device die (S5, fig13, [45]) further comprises a first conductive pad (P1, fig13, [45]) at a top surface, and the package further comprises: a first through-via (V1, fig13, [45]) over and contacting the first conductive pad, wherein the first through- via extends from the first conductive pad to a top surface level of the fifth device die (S8, fig13, 45]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching Kim modified above and Lee to use the conductive vias structure of Lee to connect die of Kim. The motivation to do so is to form multiple chip package with smaller foot print and reduced height (Lee, [7]).
Re claim 7, Kim modified above teaches the package of claim 6, wherein the third device die (Kim, 140/340, fig1 and 3, [24, 26]) further comprises a second conductive pad (Lee, P3, fig13, [45]), and the package further comprises: a second through-via (Lee, V3, fig13, [45]) over and contacting the second conductive pad, wherein the second through-via extends from the second conductive pad to the top surface level of the fifth device die (Kim, 130/330, fig1 and 3, [24, 26]).
Re claim 8, Kim modified above teaches the package of claim 6, wherein the first through-via (Lee, V1, fig13, [45]) has a substantially straight edge extending from the first conductive pad to the top surface level of the fifth device die (Lee, fig13).
Re claim 9, Kim does not explicitly show the package of claim 1 further comprising an independent passive device over and bonded to the third device die.
Lee teaches stacking multi-chip packages on top of each other (610, 605, fig6, [37]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching Kim modified above and Lee vertically stack extra passive device. The motivation to do so is to form multiple chip package with smaller foot print and reduced height (Lee, [7]).
Re claim 14, Kim does not explicitly show the package of claim 13 further comprising: a first through-via over and contacting a first conductive pad of the first device die; a second through-via over and contacting a second conductive pad of the third device die; a dielectric layer over and contacting the encapsulant; and redistribution lines extending into the dielectric layer to contact the first through-via and the second through-via.
Lee teaches a first through-via (V1, fig13, [45]) over and contacting a first conductive pad (P1, fig13, [45]) of the first device die (S5, fig13, [45]); a second through-via (V3, fig13, [45]) over and contacting a second conductive pad (P3, fig13, [45]) of the third device die (S3, fig13, [45]); a dielectric layer (190, fig13, [31]) over and contacting the encapsulant (135, fig13, [33]); and redistribution lines (180, fig13, [45]) extending into the dielectric layer to contact the first through-via and the second through-via.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching Kim modified above and Lee to use the conductive vias structure of Lee to connect die of Kim. The motivation to do so is to form multiple chip package with smaller foot print and reduced height (Lee, [7]).
Re claim 15, modified above teaches the package of claim 14, wherein from a top surface level of the fifth device die (Kim, 130/330, fig1 and 3, [24, 26]) to a bottom surface level of the first device die (Kim, 160/360, fig1 and 3, [24, 26]), the first through-via is free from horizontal interface therein (see figure above).
Re claim 17, Kim teaches a package (fig1 and 3) comprising: 
a first device die (160/360, fig1 and 3, [24, 26]) and a second device die (170/370, fig1 and 3, [24, 26]) at a first level; 
a third device die (140/340, fig1 and 3, [24, 26]) comprising: 
a first portion overlapping a first portion of each of the first device die and the second device die (part of 140/340 in contact with 160/360 and 170/370, fig1 and 3); and 
a second portion extending beyond edges of the first device die and the second device die (part of 140/340 outside of left edge of 370 and 360, fig3).
Kim does not explicitly show wherein each of the first device die and the second device die comprises a lower portion and an upper portion, wherein the lower portion of the first device die is identical to the lower portion of the second device, and the upper portion of the first device die is different from the upper portion of the second device die.
Grafe teaches wherein each of the first device die and the second device die comprises a lower portion and an upper portion (top part with redistribution layer and bottom part under the redistribution layer, fig2 and 2A-2B), the upper portion of the first device die is different from the upper portion of the second device die (fig2A and 2B);
Chen teaches a method of forming a redistribution layer (fig3A-3C), wherein the lower portion of the first device die is identical to the lower portion of the second device die (500, fig5, [41]), and the upper portion of the first device die is different from the upper portion of the second device die (RDL, fig3A-3C and 4A-4B);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim, Grafe and Chen to form the memory die with redistribution layer as in Grafe fig2A and 2B with the method of Chen. The motivation to do so is to minimize the device height (Grafe, [13]) with high package density, flexible circuit design and reliability (Chen, [12, 14]).
Kim does not explicitly show wherein the second portion comprises a first metal pad at a surface of the second portion; and a metal post over and electrically connected to the first metal pad.
Lee teaches the second portion comprises a first metal pad (P1, fig13, [45]) at a surface of the second portion; and a metal post (V1, fig13, [45]) over and electrically connected to the first metal pad.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching Kim modified above and Lee to use the conductive vias structure of Lee to connect die of Kim. The motivation to do so is to form multiple chip package with smaller foot print and reduced height (Lee, [7]).
Re claim 18, Kim modified above teaches the package of claim 17 further comprising an encapsulant (Kim, 180, fig1, [23]) encapsulating the first device die, the second device die, and the third device die therein, wherein a portion of the encapsulant is overlapped by the second portion and the first metal pad of the third device die (see figure above).
Re claim 19, Kim modified above teaches the package of claim 18, wherein the first device die (Kim, 160/360, fig1 and 3, [24, 26]) comprises a second metal pad (Lee P1/9 formed on right side of Kim 160/360, see figure above), and the package further comprises a through-via (Lee V1/9 formed on right side of Kim 160/360, see figure above) over and contacting a top surface of the second metal pad, wherein the through-via penetrates through the encapsulant (see figure above).
Re claim 20, Kim modified above teaches the package of claim 17 further comprising a fourth device die (350, fig3, [26]) overlapping an additional portion of each of the first device die and the second device die (fig3), and the fourth device die further extends beyond edges of the first device die and the second device die (fig3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812